Case 1:20-cv-03833-JPC Document 52-5 Filed 08/13/21 Page 1 of 7




       EXHIBIT D
           Case 1:20-cv-03833-JPC Document 52-5 Filed 08/13/21 Page 2 of 7
                                                                                           TRANSLATION




    Bill concerning Act to amend the Administration of Justice Act
                                               (Service etc.)

Extract from page 3 (bottom) to page 4 (’top):

Re sections 159-165.

Applicable provisions section 153(4) and 153(5), and sections 160-164, ibö and 167,

Draft of the Standing Committee on Procedural Law re sections 159-165.

The provisions correspond in substance to the draft issued by the Standing Committee on Procedural Law
(retsplejerådet). However, a new subsection 2 is added to section 163. The new subsection 2 provides that
service is deemed effected when the document to be served has reached the person concerned, even if service
has not been effected in compliance with the provisions of sections 155-157. In such instances, the document
is deemed to have been served at the time where the document reaches the person concerned. It seems
unreasonable that a case would have to be postponed in order for service to be effected again, when the
documents concerned undoubtedly have reached the person concerned. A similar provision exists in the
Swedish rättegångsbalk, part 33, section 14.




                                                                                       tf|s|
                      Case 1:20-cv-03833-JPC Document 52-5 Filed 08/13/21 Page 3 of 7
Thomson Reuters                                                                                                                  LFF1971-1972.1.7


                                                 Forslag til Lov om ændring af
                                                         retsplejeloven.

                                                               (Forkyndelser m. v.)


Fremsat den 19. oktober 1971 afjustitsministeren.                                        sted eller forretningslokale over for personer, der er ansat
                                                                                         i virksomheden.
                                                                             Slk. 2. Forkyndelse efter stk. 1, nr. 2, kan ikke ske for personer under
   § 1.1 lov om rettens pleje, jfr. lovbekendtgørelse nr. 609 af 19. de­
                                                                           18 år.
cember 1969, som ændret senest ved lov nr. 153 af 16. april 1971, fo­
                                                                             Stk. 3. Ved postforkyndelse overgives forsendelsen og ved stævnings­
retages følgende ændringer:
                                                                           mandsforkyndelse en genpart af meddelelsen og eventuelle bilag til
   1.1 $ 57 indsættes som stk. 2-4:
                                                                           den, for hvem forkyndelsen sker. Sker forkyndelse ikke over for ved­
   “Stk 2. En forkyndelse er gyldig, selv om stævningsmanden har
                                                                           kommende personlig, anføres på forsendelsen eller genparten af med­
handlet uden for den retskreds, i hvilken han er ansat.
                                                                           delelsen, hvornår og over for hvem forkyndelse er sket.
   Stk. 3. Polititjenestemænd og sognefogeder kan uden særlig beskik­
                                                                             Slk. 4. Nægter en person, for hvem forkyndelse kan ske efter stk. 1,
kelse foretage forkyndelser i straffesager.
                                                                           nr. 2, uden rimelig grund at modtage forkyndelse, eller undlader han,
   Stk. 4 Justitsministeren kan fastsætte regler om, i hvilket omfang
                                                                           efter at forkyndelse er sket, at overlevere, hvad han har modtaget ved
politiet skal foretage eller medvirke ved forkyndelser.”
                                                                           forkyndelsen, til vedkommende, selv om dette kunne være sket uden
   2. Kapitel 17 affattes således:
                                                                           væsentlig udgift eller besvær, kan han ved kendelse tilpligtes at erstatte
                      “Kapitel 17. Forkyndelser m. v.
                                                                           omkostninger, der er en følge af hans nægtelse eller undladelse.
   § 153. I borgerlige sager skal processuelle meddelelser forkyndes,
                                                                              § 158. Har den pågældende kendt bopæl eller opholdssted i udlandet,
medmindre andet er bestemt i denne lov.
                                                                           og kan forkyndelse ikke ske her i riget efter § 155, nr. 2 og 3, jfr. §
   Stk. 2 I straffesager skal forkyndelse kun ske, når det er bestemt i
                                                                           157, sker forkyndelse ved brevforkyndelse eller på den måde, der er
denne lov.
                                                                           foreskrevet ved konvention eller ved vedkommende lands lov.
   § 154. Meddelelser fra retten gives på den måde, som rettens formand
                                                                              § 159. Forkyndelse kan foretages i Statstidende, såfremt
bestemmer, medmindre loven indeholder anden forskrift herom.
   Stk. 2. Rettens beslutning om, hvorledes meddelelser skal gives, er     1)    den pågældendes bopæl eller opholdssted eller hans arbejdssted
ikke genstand for kære.                                                          her i landet ikke kan oplyses, eller
   § 155. Forkyndelse sker ved, at den meddelelse, der skal forkyndes,     2)    vedkommende fremmede myndighed nægter eller undlader at
med eventuelle bilag                                                             efterkomme en anmodning om forkyndelse efter § 158.
        sendes eller afleveres til den pågældende, der samtidig anmodes       Stk. 2. Forkyndelse sker ved, at en bekendtgørelse indeholdende et
1)
        om at bekræfte modtagelsen på en genpart af dokumentet eller,      uddrag af meddelelsen og en bemærkning om, at meddelelsen kan fås
        hvis forkyndelsen foretages ved rettens eller anklagemyndighe­     ved henvendelse til retten, indrykkes i Statstidende. I bekendtgørelsen
        dens foranstaltning, et særligt modtagelsesbevis (brevforkyndel-   skal endvidere anføres, af hvilken grund denne forkyndelsesform an­
        se),                                                               vendes.
2)      sendes til den pågældende i brev med afleveringsattest (postfor­      Stk. 3. I de i stk. 1, nr. 2, nævnte tilfælde, skal meddelelsen tillige
        kyndelse) eller                                                    tilsendes den pågældende med posten.
3)      afleveres til den pågældende af en stævningsmand (stævnings­          § 160.1 borgerlige sager kan en part give afkald på at fa underretning
        mandsforkyndelse).                                                 om processuelle meddelelser ved forkyndelse. Parterne kan endvidere
                                                                           udpege en person, over for hvem forkyndelse kan ske efter reglerne i
   § 156. Ved brevforkyndelse anses meddelelsen for forkyndt, hvis
                                                                           §§ 155-157. Reglen i § 157, stk. 4, finder dog kun anvendelse, hvis
genparten eller modtagelsesbeviset er underskrevet af den pågældende
                                                                           den pågældende har erklæret sig villig til at modtage forkyndelse.
personlig. Forkyndelse anses for sket den dag, modtageren anfører at
                                                                               § 161. Har en part i en borgerlig sag antaget en advokat til at udføre
have modtaget meddelelsen. Er ingen modtagelsesdag anført, eller er
                                                                           sagen, kan forkyndelse vedrørende sagen ske for advokaten.
den angivne modtagelsesdag senere end datoen i poststemplet på tilba­
                                                                              § 162. Når der i et retsmøde træffes beslutning om tidspunktet for et
gesendelsen, anses forkyndelse for sket på poststemplets dato.
                                                                           nyt møde eller for en retshandlings foretagelse, anses beslutningen for
   § 157. For postforkyndelse og stævningsmandsforkyndelse gælder
                                                                           at være forkyndt for de personer, der er til stede i retsmødet.
følgende regler:
                                                                              Stk. 2. Beslutningen anses endvidere for at være forkyndt for perso­
1)    Forkyndelse bør så vidt muligt ske for den pågældende personlig      ner, der har været lovligt tilsagt til mødet, men som enten er udeblevet
      på hans bopæl, midlertidige opholdssted eller arbejdssted. For­
                                                                           eller uberettiget har forladt mødet, forinden beslutningen blev truffet.
      kyndelse for den pågældende personlig er dog gyldig, uanset
                                                                           Retten bør dog give de pågældende meddelelse om beslutningen, hvis
      hvor den sker.
                                                                           denne må antages at være af særlig interesse for dem.
2)    Træffes den pågældende ikke, kan forkyndelse ske                        § 163. En forkyndelse er gyldig, selv om meddelelsen ikke kommer
      a)    på bopælen eller opholdsstedet for personer, der hører til     til vedkommendes kundskab.
            husstanden, eller, hvis den pågældende bor til leje i en          Stk. 2. Er det dokument, der skal forkyndes, kommet vedkommende
            andens bolig, for udlejeren eller dennes ægtefælle, for så     i hænde, anses forkyndelse for sket, selv om forkyndelsen ikke er fore­
            vidt de pågældende træffes på bopælen eller opholdsstedet,     taget i overensstemmelse med reglerne i §§ 155-157.
            eller                                                             § 164. Medmindre andet er bestemt i den militære retsplejelov, sker
      b)    på den pågældendes arbejdssted over for arbejdsgiveren         forkyndelse for militærpersoner efter reglerne i dette kapitel. Forkyn­
            eller dennes repræsentant eller for så vidt angår selvstæn­    delse for personer, der er indkvarteret på militært område, kan dog altid
            dige næringsdrivende på den pågældendes kontor, værk-          ske ved den pågældendes militære afdelings foranstaltning.

Copyright © 2011 Thomson Reuters Professional A/S                                                                                             side 1
                       Case 1:20-cv-03833-JPC Document 52-5 Filed 08/13/21 Page 4 of 7
Thomson Reuters                                                                                                                       LFF1971-1972.1.7


   § 165. Justitsministeren fastsætter nærmere regler om forkyndelse,              lag til vagtmestrene for forkyndelse. Da arbejdet imidlertid ikke kunne
herunder om vederlag herfor.                                                      udføres som en del af vagtmestrenes tjenestepligter uden en udvidelse
   Slk. 2.1 sager, der behandles af retten, afholdes vederlaget for forkyn-      af antallet af vagtmestre, og da justitsministeriet med baggrund i den
delse af statskassen. I øvrigt betales vederlaget forud af den, der begærer      forventede nedgang i antallet af forkyndelser ved stævningsmand ikke
forkyndelsen foretaget.                                                           anså det for hensigtsmæssigt at ansætte flere vagtmestre, har den af
   Slk. 3. Polititjenestemænd har ikke krav på vederlag for forkyndelse           lønningsrådet anbefalede ordning endnu ikke kunnet gennemføres.
i straffesager.”                                                                      Det var en forudsætning for justitsministeriets beslutning om fortsat
   3. ] § 175, slk. 1, indsættes som 2. pkt. :                                    udbetaling af vederlag til vagtmestrene og for den nævnte forhøjelse
   “Indkaldelsen skal forkyndes for vidnet.”                                      af forkyndelsesvederlaget, at der blev gennemført nye regler for for­
   4. § 178, slk 2, 3. pkt., ophæves, og i stedet indsættes:                      kyndelse, der ville formindske antallet af stævningsmandsforkyndelser.
   “Kendelse, hvorved bøde eller erstatning er pålagt et fraværende                  Retsplejerådets forslag har været forelagt for præsidenterne for østre
vidne, skal forkyndes for den pågældende. Begæring om omgørelse af                landsret, vestre landsret, søog handelsretten i København, Københavns
en sådan afgørelse skal fremsættes i det første retsmøde, i hvilket vidnet        byret og Århus by- og herredsret samt for Den danske Dommerforening,
møder, eller, hvis vidnet ikke senere møder, inden 14 dage efter, at              ForeningenafpolitimestreiDanmark,Foreningen afdommerfuldmæg-
afgørelsen er forkyndt for vidnet eller kommet til hans kundskab.”                tige i Danmark, Foreningen af politiassessorer og politifuldmægtige i
   5.1 ^ 2/9, slk 4, 1. pkt., og $ 73 7, slk 2, 2. pkt., udgår: “jfr. dog §       Danmark, advokatrådet, rigsadvokaten, rigspolitichefen og politidirek­
956, stk. 1, og § 965, stk. 1,2. pkt.”.                                           tøren i København.
   6.1 § 356. 1. pkt., ændres “§ 166” til: “§ 162”.                                  Flertallet af de hørte myndigheder m. v. finder det værdifuldt, at der
   7.1 § 544, stk 3, 1 pkt., § 555, stk 1, 1. pkt., § 561, stk. 2, 1. pkt. og     skabes mulighed for at kunne iværksætte forkyndelse af meddelelser
§ 581, stk 1, sidste pkt., ændres “§ 165” til: “§ 154”.                           ved brevforkyndelse, men finder det tvivlsomt, om denne form for
   8.1 § 794, stk. 1. 2. pkt. -, ændres “§ 160” til: “§ 159”.                     forkyndelse vil kunne anvendes i det omfang, retsplejerådet forudsætter.
   9. I § 932, stk. 1, 2. pkt., indsættes efter “Tilsigelsen”: “‘ der skal        Det anføres i udtalelserne, at brevforkyndelse vil være uegnet i de
forkyndes,”.                                                                      mange tilfælde, hvor modtageren ikke kan forventes at ville tilbagesen­
   10.1 §948, stk 2, ændres “§§ 153-159” til: “§§ 155-158”.                       de modtagelsesbeviset eller genparten. Dette gælder således i incasso-
                                                                                  og fogedsager samt i straffesager for så vidt angår forkyndelser for
  § 2. Loven træder i kraft den 1. juli 1972.
                                                                                  tiltalte. Endvidere vil denne forkyndelsesform medføre en forøgelse
                                                                                  af kontorarbejdet på dommerkontorerne. Endelig er det nødvendigt at
Bemærkninger til lovforslaget.                                                    arbejde med længere berammelsesfrister, idet der må være tid til at
Almindelige bemærkninger.                                                         iværksætte anden form for forkyndelse, hvis den, over for hvem for-
Lovforslaget tilsigter en revision af reglerne i retsplejeloven om forkyn-      kyndelse skal ske, ikke bekræfter modtagelsen. Man mener derfor ikke,
delse. Den væsentligste ændring i forhold til gældende ret er indførelsen       at brevforkyndelse bør gøres til den principale forkyndelsesform, der
af en ny form for forkyndelse (brevforkyndelse), hvorved den meddel-            skal anvendes, medmindre særlige hensyn taler herimod. Det foreslås
else, der skal forkyndes, sendes med posten eller afleveres til den på-         i stedet, at de 3 forkyndelsesformer (brevforkyndelse, postforkyndelse
gældende, der samtidig anmodes om at bekræfte modtagelsen skriftligt,           og stævningsmandsforkyndelse) opstilles sideordnet, således at den,
    Retsplejerådet har i flere år arbejdet med en almindelig revision af          der iværksætter forkyndelse, selv kan vælge den form, der er bedst
retsplejelovens regler om behandling af borgerlige sager og har herun-          egnet i det foreliggende tilfælde eller i den pågældende gruppe af sager,
der også behandlet reglerne om forkyndelse. Efter anmodning fra ju-             De hørte myndigheder har så godt som alle givet udtryk for, at forkyn-
stitsministeriet afgav rådet den 14. december 1970 en særudtalelse              delse ved stævningsmand virker tilfredsstillende,
vedrørende forkyndelse. Udtalelsen, der indeholder et udkast til lov                 Lovforslaget svarer i det væsentlige til retsplejerådets udkast. I
om ændring af retsplejeloven, er optaget som bilag 1 til lovforslaget.            overensstemmelse med de afgivne udtalelser er reglerne dog udformet
   Efter de gældende regler sker forkyndelse som hovedregel ved                   således, at det overlades til den, der iværksætter forkyndelsen, at be-
stævningsmænd eller ved politiets foranstaltning. I borgerlige sager            stemme forkyndelsesformen. Efter justitsministeriets opfattelse bør
og til dels også i straffesager kan forkyndelse endvidere ske gennem            det imidlertid tilstræbes at anvende brevforkyndelse i videst mulig
postvæsenet ved brev med afleveringsattest (postforkyndelse), men               omfang. Justitsministeriet vil efter lovens ikrafttræden ved enkelte
denne forkyndelsesform anvendes kun i begrænset omfang, jfr. afsnit             retter iværksætte en forsøgsordning, hvorefter brevforkyndelse anvendes
II i retsplejerådets udtalelse.                                                  i alle tilfælde, hvor særlige hensyn ikke taler imod anvendelse af denne
   Da det i længere tid havde været forbundet med visse vanskeligheder           forkyndelsesform.
at fa det nødvendige antal stævningsmænd, angiveligt fordi vederlaget                Lovforslagets gennemførelse må antages at medføre en vis formind-
på 5 kr. pr. forkyndelse, der havde været uændret siden 1961, ikke              skelse af statens udgifter til forkyndelse. Det er dog ikke muligt at op-
længere fandtes at yde en rimelig betaling for arbejdet med forkyndel-          gøre, hvor stor besparelsen vil blive, idet dette vil afhænge af, i hvilket
serne, overvejede justitsministeriet i foråret 1971, om der burde ske            omfang reglerne om brev- og postforkyndelse vil blive anvendt,
en principiel omlægning af vederlagsordningen.                                       I bilag 2 er de gældende regler og ændringerne heri opstillet som
   Under henvisning til overvejelserne om ændring af forkyndelsesreg-            paralleltekster,
lerne med udvidet anvendelse af postforkyndelse og brevforkyndelse,                  Retsplejeloven er efter lovbekendtgørelse nr. 609 af 19. december
gennemførtes der alene - inden for rammerne af det bestående system               1969 ændret ved lov nr. 3 af 8. januar 1970 (Nedlæggelse af retten i
- en forhøjelse af vederlaget fra 5 kr. til 7 kr. pr. forkyndelse, ligesom       Sakskøbing), lov nr. 10 af 29. januar 1970 (Ophævelse af udpantnings-
der indførtes bestemmelser om ydelse af kørselsgodtgørelse til stæv-             fristen), lov nr. 168 af 29. april 1970 (Forhøjelse af grænsen forunder-
ningsmænd efter reglerne for statens tjenestemænd, jfr. justitsministe-          retssager), § 2 i lov nr. 203 af 27. maj 1970 (Domstolskontrol med
riets bekendtgørelse nr. 201 af 4. maj 1971.                                     frihedsberøvelser m. v.) og lov nr. 153 af 16. april 1971 (Forhøjelse af
   Ved landsretterne, sø- og handelsretten i København og Københavns             ydelser til lægdommere og vidner m. v.).
byret foretages forkyndelser i borgerlige sager og en del af forkyndel­
serne i straffesager af vagtmestre. I forbindelse med honorargennem­
gangen har lønningsrådet anbefalet, at der ikke fortsat udbetales veder-

Copyright © 2011 Thomson Reuters Professional A/S                                                                                                   side 2
                       Case 1:20-cv-03833-JPC Document 52-5 Filed 08/13/21 Page 5 of 7
Thomson Reuters                                                                                                                        LFF1971-1972.1.7


Bemærkninger til lovforslagets enkelte bestemmelser.                            efterleves ikke i praksis, idet reglerne i § 832, stk. 2, og § 840 om for­
Til nr. 1.                                                                      kyndelse for tiltalte af anklageskrift og stævning antages udtømmende
                                                                                at angive, hvilke forpligtelser anklagemyndigheden har med hensyn
Til § 1.
                                                                                til forkyndelse af processkrifter for tiltalte. Efter § 835 skal en genpart
Gældende bestemmelser § 153, stk. 3, § 154, 2. pkt., § 156, stk. 1, nr.         af bevisfortegnelsen sendes til forsvareren.
3 og § 158, stk. 3 og 5.
   Af systematiske grunde foreslås disse regler placeret i § 57 sammen          Til § 154.
med reglerne om beskikkelse af stævningsmænd.
                                                                                Gældende bestemmelse § 165.
   Bestemmelserne i stk. 2 og 3 er i overensstemmelse med de gældende
                                                                                   Retsplejerådets udkast § 153.
regler i § 153, stk. 3, og § 154, 2. pkt.
                                                                                   Bestemmelsen svarer bortset fra sproglige ændringer til gældende
   De gældende regler om politiets medvirken ved forkyndelser findes
                                                                                ret.
i retsplejelovens § 156, stk. 1, nr. 3, og § 158, stk. 3 og 5.
   Spørgsmålet om, i hvilket omfang politiet skal foretage forkyndelse
                                                                                Til § 155.
i straffesager og om politiets bistand i tilfælde, hvor brev-, post- eller
                                                                                Retsplejerådets udkast § 155, stk. 1, og § 156.
stævningsmandsforkyndelse har været forgæves, behandles for tiden
                                                                                   Efter retsplejerådets forslag skulle forkyndelse fremtidig ske ved
i justitsministeriets udvalg angående politiets fremtidige struktur med
                                                                                brevforkyndelse, medmindre det på forhånd måtte antages, at modta­
henblik på en begrænsning af politiets arbejdsbyrde i forbindelse med
                                                                                geren ikke ville tilbagesende genparten eller modtagelsesbeviset, eller
forkyndelser. Under hensyn hertil og til, at regler herom formentlig
                                                                                andre grunde talte imod at anvende brevforkyndelse. Rådet har lagt
mest hensigtsmæssigt kan fastsættes administrativt, foreslås i stk. 4
                                                                                vægt på denne forkyndelsesforms enkle karakter og de ringe omkost­
indsat en bemyndigelse for justitsministeren til at fastsætte regler om
                                                                                ninger, der er forbundet dermed.
dette spørgsmål. Polititjenestemænd vil med hjemmel i denne bestem­
                                                                                   Efter de udtalelser, der er afgivet om retsplejerådets forslag, har ju­
melse kunne bemyndiges til at foretage forkyndelse i borgerlige sager
                                                                                stitsministeriet ikke ment at burde følge dette forslag. Man har i stedet
uden forudgående beskikkelse i tilfælde, hvor anden forkyndelsesform
                                                                                i § 155 indsat en bestemmelse, der giver den, der iværksætter forkyn­
har vist sig forgæves. Bestemmelsen giver mulighed for at begrænse
                                                                                delsen, mulighed for at vælge mellem brevforkyndelse, postforkyndelse
politiets forkyndelser i straffesager eventuelt således, at politiet helt
                                                                                og stævningsmandsforkyndelse. Der henvises i øvrigt til de almindelige
fritages for at foretage forkyndelser i visse grupper af sager. Bestem­
                                                                                bemærkninger.
melsen giver endvidere mulighed for en indskrænkning af politiets bi­
stand i tilfælde, hvor forkyndelse ikke har kunnet iværksættes i over­
                                                                                Til § 156.
ensstemmelse med reglerne i §§ 155-157.
                                                                                Retsplejerådets udkast til § 155, stk. 2.
                                                                                  Bestemmelsen svarer til rådets udkast.
Til nr. 2.
Til § 153.                                                                      Til § 157.
Gældende bestemmelse § 153, stk. 1 og 2.                                        Gældende bestemmelser §§ 155-157, § 158, stk. 1 og 2, og §§ 163 a-
   Efter § 153, stk. 1, skal processuelle meddelelser i borgerlige sager,       e.
for så vidt ikke loven eller overenskomst mellem parterne medfører                 Retsplejerådets udkast § 157.
undtagelse, foregå ved stævningsmand eller i visse tilfælde ved politiet.          Bestemmelsen svarer i alt væsentligt til retsplejerådets udkast. Stk.
Efter § 153, stk. 2, gælder det samme i straffesager med hensyn til             1, nr. 2, litra a, er dog ændret således, at forkyndelse, såfremt adressaten
visse nærmere angivne meddelelser til sigtede, vidner og syns- og               bor til leje, kan ske både for udlejeren og dennes ægtefælle.
skønsmænd. Påbudet om forkyndelse gentages dog i de fleste tilfælde                Ved bestemmelsen indføres en udvidet adgang til at foretage forkyn­
i de bestemmelser, hvor de pågældende meddelelser er omtalt.                    delse på arbejdspladsen. Som anført i rådets udtalelse bør forkyndelse
   Bestemmelserne i § 153, stk. I og 2, er ikke medtaget i retsplejerådets      dog normalt ske på bopælen, hvis der kan træffes nogen dér, over for
udkast, idet der efter rådets opfattelse i de enkelte bestemmelser, som         hvem forkyndelse kan ske.
foreskriver, at der skal gives meddelelse, bør tages stilling til, om
meddelelsen skal forkyndes.                                                     Til § 158.
   For så vidt angår borgerlige sager finder justitsministeriet imidlertid,     Gældende bestemmelse § 159.
at denne ændring bør afvente retsplejerådets kommende betænkning                  Retsplejerådets udkast § 158.
om behandling af borgerlige sager og betænkning ffa udvalget angående             Efter retsplejerådets forslag kan forkyndelse i udlandet kun ske, hvis
revision af reglerne om udlæg og udpantning m. v. I de lovudkast, der           det ikke er muligt at gennemføre forkyndelse efter §§ 155-157, herunder
er indeholdt i disse betænkninger, vil der være taget stilling til, hvilke      brevforkyndelse ved at sende et brev til adressen i udlandet. Dette
meddelelser der skal forkyndes. Den gældende bestemmelse i § 153,               skyldtes, at brevforkyndelse efter rådets forslag skulle være den prin­
stk. 1, foreslås derfor opretholdt indtil videre med enkelte sproglige          cipale forkyndelsesform. Dajustitsministeriet som ovenfor nævnt ikke
ændringer, jfr. stk. I                                                          har ment at burde følge rådet på dette punkt, er bestemmelsen ændret
   Den gældende bestemmelse i § 153, stk. 2, om, hvilke meddelelser             således, at forkyndelse, såfremt post- eller stævningsmandsforkyndelse
i straffesager, der skal forkyndes, foreslås derimod i overensstemmelse         ikke kan ske her i riget, enten kan ske ved brevforkyndelse eller på den
med retsplejerådets indstilling ophævet og erstattet af en ny bestemmel­        måde, der er foreskrevet ved konvention eller ved vedkommende lands
se i stk. 2, hvorefter forkyndelse kun skal ske i straffesager, når det er      lov.
bestemt i retsplejeloven. I forbindelse hermed foreslås der i de bestem­
melser, hvor påbudet om forkyndelse efter § 153, stk. 2, ikke er genta­         Til §§ 159-165.
get, indsat bestemmelser om forkyndelse. Dette gælder retsplejelovens           Gældende bestemmelser § 153, stk. 4 og 5, og §§ 160-164,166 og 167.
§ 175, stk. 1, § 178, stk. 2 og § 932, stk. 1, jfr. forslagets nr. 3, 4 og 9.     Retsplejerådets udkast §§ 159-165.
Efter den gældende bestemmelse i § 153, stk. 2, nr. 1, skal der ske               Bestemmelserne svarer i alt væsentligt til retsplejerådets udkast. I §
forkyndelse for sigtede af bevisfortegnelse. Denne bestemmelse, der             163 er dog indsat et nyt stk. 2, hvorefter forkyndelse anses for sket,
formentlig har sammenhæng med procesordningen før retsplejeloven,               når den meddelelse, der skal forkyndes, er kommet vedkommende i
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                    side 3
                      Case 1:20-cv-03833-JPC Document 52-5 Filed 08/13/21 Page 6 of 7
Thomson Reuters                                                                         LFF1971-1972.1.7


hænde, selv om forkyndelsen ikke er sket i overensstemmelse med
reglerne i §§ 155-157. Meddelelsen anses i disse tilfælde for forkyndt
på det tidspunkt, meddelelsen kommer den pågældende i hænde. Det
forekommer urimeligt, at en sag må udsættes, for at der kan foretages
ny forkyndelse, når den pågældende meddelelse utvivlsomt er kommet
vedkommende i hænde. En tilsvarende bestemmelse findes i den
svenske rättegångsbalk kapitel 33, § 14.

Til nr. 3, 4 og 9.
Ændringerne er en følge af ophævelsen af den gældende bestemmelse
1 retsplejelovens § 153, stk. 2. Der henvises til bemærkningerne til nr.
2 (§ 153).

Til nr. 5.
Ændringerne er en følge af den ændring af retsplejelovens § 956, stk.
1, der er sket ved § 1, nr. 8, i lov nr. 153 af 16. april 1971.

Til nr. 6-8 og 10.
Ændringerne er begrundet i den forskydning af paragraffølgen, der
sker ved forslagets nr. 2.




Copyright © 2011 Thomson Reuters Professional A/S                                                 side 4
  Case 1:20-cv-03833-JPC Document 52-5 Filed 08/13/21 Page 7 of 7




I, Lene T0nnesen, hereby certify that the attached document, translated from Danish to English,
to the best of my knowledge and belief, is a true, accurate, and complete translation of an extract
of the following document:


        Forslag til Lov om ændring af retsplejeloven (extract from bottom of p. 3 to top of page 4)


9 August 2021



   *




Gorrissen Federspiel
